Name: Commission Regulation (EEC) No 2650/86 of 22 August 1986 fixing the buying-in prices for hindquarters in the beef and veal sector valid with effect from 1 September 1986 and repealing Regulation (EEC) No 1380/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 241 /8 Official Journal of the European Communities 27 . 8 . 86 COMMISSION REGULATION (EEC) No 2650/86 of 22 August 1986 fixing the buying-in prices for hindquarters in the beef and veal sector valid with effect from 1 September 1986 and repealing Regulation (EEC) No 1380/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas the maximum and minimum limits within which the Member States may vary the buying-in prices to take account of the classification subdivisions which they apply by virtue of Article 3 (3) of Regulation (EEC) No 1208/81 should be defined for each quality ; Whereas the joint presentation of the forequarter and hindquarter from the same half-carcase serves to facilitate controls carried Out by the intervention agency as regards respect for the rules governing quality and the classifica ­ tion of meats presented ; whereas, to this effect, provisions should be introduced enabling the intervention agencies to require that the two quarters be presented together ; Whereas Commission Regulation (EEC) No 1380/86 of 7 May 1986 fixing the buying-in prices for forequarters in the beef and veal sector valid with effect from 12 May 1986 (8), as last amended by Regulation (EEC) No 2430/86 (9), should be repealed ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2) and in particular Article 6 (5) (c) thereof, Having regard to Council Regulation (EEC) No 1345/86 of 6 May 1986 fixing for the 1986/87 marketing year the guide price and intervention price for adult bovine animals (3), and in particular Article 3 (4) and (5) thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to the provisions of Council Regula ­ tion (EEC) No 1302/73 of 15 May 1973 laying down general rules for intervention on the market in beef and veal (4), as last amended by Regulation (EEC) No 427/77 (*), the qualities and presentations of products bought in must be determined while taking account, on the one hand, of the need to ensure effective support for the market and balance between the market in question and that of rival animal products and , on the other hand, the Community's financial responsibilities in this field ; whereas buying-in operations should therefore be restricted to certain qualities and presentations ; Article 1 1 . With effect from 1 September 1986, the intervention agencies shall purchase the hindquarters of certain quali ­ ties of adult bovine animals offered subject to the condi ­ tions laid down in Commission Regulation (EEC) No 2226/78 ( l0) at prices fixed for each product in the Annex hereto . 2 . The buying-in prices for each quality, referred to in paragraph 1 , may be increased by a maximum of 2 ECU or reduced by a maximum of 5 ECU to take account of the possible subdivision of each classification under the Community scale referred to in Article 3 (3) of Regulation (EEC) No 1208/81 . 3 . The Member States which proceed with the subdivi ­ sion of classes foreseen in paragraph 2 are authorized to limit purchases into intervention to some of these sub ­ classes . Whereas, by Regulation (EEC) No 869/84 of 31 March 1984 (6), the Council decided, by way of an experiment, to implement for a period of three years the Community scale for the classification of carcases of adult bovine animals established under Regulation (EEC) No 1208/81 (7) in connection with intervention measures ; whereas the categories and qualities of products which may be bought in by the intervention agencies must therefore be defined on the basis of the said scale ; a single purchase price should be applied from the begin ­ ning of the 1986/87 marketing year in the Community as constituted on 31 December 1985 ; (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 362, 31 . 12 . 1985 , p. 8 . (3) OJ No L 119, 8 . 5 . 1986, p. 37 . (*) OJ No L 132, 19 . 5 . 1973 , p. 3 . 0 OJ No L 61 , 5 . 3 . 1977, p. 16 . (6) OJ No L 90 , 1 . 4. 1984, p. 32 . n OJ No L 123, 7. 5 . 1981 , p. 3 . (*) OJ No L 120, 8 . 5 . 1986, p . 44 . 0 OJ No L 210, 1 . 8 . 1986, p . 41 . H OJ No L 261 , 26. 9 . 1978 , p. 5. 27. 8 . 86 Official Journal of the European Communities No L 241 /9 4. Subject to the conditions referred to above , only meats from male animals shall be eligible for buying-in operations . Article 2 Regulation (EEC) No 1380/86 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1986. 5 . At the request of the intervention agency concerned, the operator shall present to the latter, together with the hindquarters offered, the forequarter from the same half ­ carcase. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 August 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 241 /10 27 . 8 . 86Official Journal of the European Communities ANEXO  BILAG ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE  ALLEGA TO BIJLAGE  ANEXO CategorÃ ­a A : Canales de jÃ ³venes animales machos no castrados de menos de 2 aÃ ±os, CategorÃ ­a C : Canales de animales machos castrados. Kategori A : Slagtekroppe af unge ikke-kastrerede handyr pÃ ¥ under to Ã ¥r, Kategori C : Slagtekroppe af kastrerede handyr. Kategorie A : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen, nicht kastrierten Tieren von weniger als 2 Jahren , Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren . Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age , Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux males non castres de moins de 2 ans , CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s . Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni , Categoria C : Carcasse di animali maschi castrati . Categorie A : Geslachte met-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren . Categoria A : CarcaÃ §as de animais jovens machos, nao castrados, de menos de dois anos, Categoria C : CarcaÃ §as de animais machos castrados Precio de compra expresado en ECUS por 100 kilogramos de productos OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt PreÃ §o de compra expresso em ECUs por 100 quilogramas de produtos BELGIQUE/BELGIE  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes :  Achtervoeten, recht afgesneden op 5 ribben : 442,80 424,80 420,00 397,20 391,20 Categorie A classe U2 / Categorie A klasse U2 CatÃ ©gorie A classe R2 / Categorie A klasse R2 CatÃ ©gorie A classe R3 / Categorie A klasse R3 CatÃ ©gorie A classe 02 / Categorie A klasse 02 CatÃ ©gorie A classe 03 / Categorie A klasse 03  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 3 cÃ ´tes :  Achtervoeten, recht afgesneden op 3 ribben : CatÃ ©gorie C classe R3 / Categorie C klasse R3 : 402,00  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » :  Achtervoeten, pistola"-snit op 8 ribben : CatÃ ©gorie A classe U2 / Categorie A klasse U2 CatÃ ©gorie A classe R2 / Categorie A klasse R2 CatÃ ©gorie A classe R3 / Categorie A klasse R3 CatÃ ©gorie A classe 02 / Categorie A klasse 02 CatÃ ©gorie A classe 03 / Categorie A klasse 03 CatÃ ©gorie C classe R3 / Categorie C klasse R3 461,25 442,50 437,50 413,75 407,50 418,75 DANMARK  Bagfjerdinger, udskÃ ¥ret med 5 ribben : Kategori A klasse R2 Kategori A klasse R3 Kategori A klasse 02 Kategori A klasse 03 424,80 420,00 397,20 391,20  Bagfjerdinger, udskÃ ¥ret med 3 ribben : Kategori C klasse R3 Kategori C klasse 03 402,00 384,00 27 . 8 . 86 Official Journal of the European Communities No L 241 / 11  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler « : Kategori A klasse R2 Kategori A klasse R3 Kategori A klasse 02 Kategori A klasse 03 Kategori C klasse R3 Kategori C klasse 03 442,50 437,50 413,75 407,50 418,75 400,00 DEUTSCHLAND  Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen : Kategorie A, Klasse U2 Kategorie A, Klasse U3 Kategorie A, Klasse R2 Kategorie A, Klasse R3 Kategorie C, Klasse U3 Kategorie C, Klasse R3 Kategorie C, Klasse R4 442,80 439,20 424,80 420,00 420,00 402,00 390,00 EÃ Ã AÃ A  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã µÃ Ã ¸Ã µÃ ¯Ã ±Ã  Ã Ã ¿Ã ¼Ã ®Ã  Ã ¼Ã µ 5 ÃÃ »Ã µÃ Ã Ã ­Ã : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · R3 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · 02 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · 03 424,80 420,00 397,20 391,20  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã Ã ¿Ã ¼Ã ®Ã  pistola Ã ¼Ã µ 8 ÃÃ »Ã µÃ Ã Ã ­Ã : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · R3 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · 02 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · 03 442,50 437,50 413,75 407,50 ESPAÃ A  Cuartos traseros, corte recto a 5 costillas : CategorÃ ­a A, clase U2 CategorÃ ­a A, clase U3 CategorÃ ­a A, clase R2 CategorÃ ­a A, clase R3 CategorÃ ­a A, clase 02 CategorÃ ­a A, clase 03 381,872 378.872 367,193 362.873 343,873 338,873  Cuartos traseros, corte Pistola a 8 costillas : CategorÃ ­a A, clase U2 CategorÃ ­a A, clase U3 CategorÃ ­a A, clase R2 CaregorÃ ­a A, clase R3 CategorÃ ­a A, clase 02 CategorÃ ­a A, clase 03 397,784 394,659 382,493 377,993 358,201 352,993 FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 3 cÃ ´tes : l CatÃ ©gorie A classe U2 CatÃ ©gorie A classe U3 CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe U2 CatÃ ©gorie C classe U3 CatÃ ©gorie C classe U4 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe R4 CatÃ ©gorie C classe 03 442,80 439,20 424,80 420,00 397,20 391,20 426,00 420,00 408,00 402,00 390,00 384,00 No L 241 / 12 Official Journal of the European Communities 27 . 8 . 86  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » : CatÃ ©gorie A classe U2 CatÃ ©gorie A classe U3 CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe U2 CatÃ ©gorie C classe U3 CatÃ ©gorie C classe U4 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe R4 CatÃ ©gorie C classe 03 461,25 457,50 442,50 437,50 413,75 407,50 443,75 437,50 425,00 418,75 406,25 400,00 420,00 408,00 402,00 390,00 384,00 IRELAND  Hindquarters, straight cut at third rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03  Hindquarters, 'pistola ' cut at eighth rib Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03 437,50 425,00 418,75 406,25 400,00 ITALIA  Quarti posteriori, taglio diritto a 5 costole : Categoria A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe 03 442,80 439,20 424,80 420,00 397,20 391,20  Quarti posteriori, taglio a 8 costole, detto pistola : 461,25 457,50 442,50 437,50 413,75 407,50 Categoria A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe 03 LUXEMBOURG  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes : CatÃ ©gorie A classe R2 CatÃ ©gorie A classe 02 424,80 397,20  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 3 cotes : CatÃ ©gorie C classe R3 CatÃ ©gorie C classe 03 402,00 384,00  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » : 442,50 413,75 418,75 400,00 CatÃ ©gorie A classe R2 CatÃ ©gorie A classe 02 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe 03 NEDERLAND  Achtervoeten, recht afgesneden op 5 ribben Categorie A klasse R2 Categorie A klasse R3 424,80 420,00 27. 8 . 86 Official Journal of the European Communities No L 241 / 13 UNITED KINGDOM A. Great Britain  Hindquarters, straight cut at third rib : Category C class U2 Category C class U3 Category C class U4 Category C class R3 Category C class R4  Hindquarters, 'pistola ' cut at eighth rib : Category C class U2 Category C class U3 Category C class U4 Category C class R3 Category C class R4 426,00 420,00 408,00 402,00 390,00 443,75 437,50 425,00 418,75 406,25 420,00 408,00 402,00 390,00 384,00 B. Northern Ireland  Hindquarters, straight cut at third rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03  Hindquarters, 'pistola ' cut at eighth rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03 437,50 425,00 418,75 406,25 400,00